
	
		II
		111th CONGRESS
		1st Session
		S. 2535
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on esters and
		  sodium esters of parahydroxybenzoic acid.
	
	
		1.Esters and sodium esters of
			 parahydroxybenzoic acid
			(a)In
			 generalHeading 9902.02.75 of
			 the Harmonized Tariff Schedule of the United States (relating to esters and
			 sodium esters of parahydroxybenzoic acid) is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
